      Case
       Case2:20-cv-00031-BMM
            2:20-cv-00031-BMM Document
                               Document19-1
                                        20 Filed
                                            Filed11/16/20
                                                  11/13/20 Page
                                                            Page11ofof11



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

COTTONWOOD ENVIRONMENTAL)
LAW CENTER,                      )        No. 2:20-cv-31-BU-BMM-JTJ
                                 )
     Plaintiff,                  )
                                 )        ORDER
v.                               )        GRANTING DEFENDANTS’
                                 )        UNOPPOSED MOTION FOR
LEANNE MARTEN, et al.,           )        LEAVE TO APPEAR BY VIDEO
                                 )        AT NOVEMBER 30, 2020
     Defendants.                 )        HEARING
________________________________ )

      Upon consideration of Defendants’ Unopposed Motion for Leave to Appear

by Video at November 30, 2020 Hearing, it is hereby ORDERED that

      Defendants’ Motion is GRANTED. Defendants may appear and present

their arguments by ZOOM. The Defendants will contact the Clerk of Court for

the Zoom instructions.

      Dated this 16thday of November 2020.
